PER CURIAM.
The defendant below appeals from conviction of the offenses of manslaughter and aggravated assault.
In a bar, the appellant shot and wounded a barmaid and then shot and killed a man who was present therein. For the latter offense he was indicted and tried for murder in the first degree, with a conviction of manslaughter resulting. He was convicted of aggravated assault as to the woman. The sentences imposed were for 10 and S years imprisonment, respectively, to be served concurrently. On appeal therefrom the appellant contends the trial court erred in denying his motion for judgment of acquittal on the murder charge, on the ground of insufficiency of the evidence to prove the corpus delicti. That contention is refuted by the record, by which it is disclosed there was competent substantial evidence sufficient therefor, taking into consideration the quantum of proof required. No useful purpose would be served by recitation of the evidence here.
The judgment is affirmed.